UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 001-33664 Charter Communications, Inc. (Exact name of registrant as specified in its charter) Delaware 43-1857213 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (314)965-0555 (Address of principal executive offices including zip code) (Registrant’s telephone number, including area code) Securities registered pursuant to section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer þSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The aggregate market value of the registrant of outstanding ClassA common stock held by non-affiliates of the registrant at June 30, 2009 was approximately $8 million, computed based on the closing sale price as quoted on the OTC Bulletin Board on that date.For purposes of this calculation only, directors, executive officers and the principal controlling shareholder or entities controlled by such controlling shareholder of the registrant are deemed to be affiliates of the registrant. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes þ No o There were 112,593,860 shares of ClassA common stock outstanding as of January 31, 2010.There were 2,241,299 shares of ClassB common stock outstanding as of the same date. Documents Incorporated By Reference The following documents are incorporated into this Annual Report by reference:None CHARTER COMMUNICATIONS, INC. FORM 10-K — FOR THE YEAR ENDED DECEMBER 31, 2009 TABLE OF CONTENTS Page No. PART I Item1 Business 1 Item 1A Risk Factors 16 Item 1B Unresolved Staff Comments 27 Item2 Properties 27 Item3 Legal Proceedings 27 Item4 Submission of Matters to a Vote of Security Holders 30 PART II Item5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 31 Item6 Selected Financial Data 33 Item7 Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item7A Quantitative and Qualitative Disclosure About Market Risk 58 Item8 Financial Statements and Supplementary Data 59 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 59 Item 9A Controls and Procedures 59 Item 9B Other Information 60 PART III Item10 Directors, Executive Officers and Corporate Governance 61 Item11 Executive Compensation 66 Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 87 Item13 Certain Relationships and Related Transactions, and Director Independence 91 Item14 Principal Accounting Fees and Services 95 PART IV Item15 Exhibits and Financial Statement Schedules 96 Signatures S-1 Exhibit Index E-1 This Annual Report on Form10-K is for the year ended December31, 2009.The Securities and Exchange Commission (“SEC”)allows us to “incorporate by reference” information that we file with the SEC, which means that we can disclose important information to you by referring you directly to those documents.Information incorporated by reference is considered to be part of this Annual Report.In addition, information that we file with the SEC in the future will automatically update and supersede information contained in this Annual Report.In this annual report, “we,” “us” and “our” refer to Charter Communications, Inc., Charter Communications Holding Company, LLC and their subsidiaries. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), regarding, among other things, our plans, strategies and prospects, both business and financial, including, without limitation, the forward-looking statements set forth in Part I. Item1. and in Part II. Item7. under the heading "Management’s Discussion and Analysis of Financial Condition and Results of Operations" in this annual report.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.Forward-looking statements are inherently subject to risks, uncertainties and assumptions, including, without limitation, the factors described in Part I. Item 1A. under the heading "Risk Factors" and in Part II.
